City of Buenos Aires, January 9, 2015 Jennifer Thompson Accounting Branch Chief Securities and Exchage Commission treet, NE Washington, DC 20549 United States of America Re: Pampa Energy Inc. (“ Pampa ”) Form 20-F for the Fiscal Year Ended December 31, 2013 Filed April 28, 2014 File No. 1-34429 Dear Ms. Thompson: Reference is made to your letter dated December 31, 2014, related to the above-referenced Form 20-F (the “ Letter ”). In this sense, please note that we expect to provide you with a response to the Letter by Friday, January 30, 2015. Sincerely, By: /s/ Ricardo Alejandro Torres Name: Ricardo Alejandro Torres Title: Co-Chief Executive Officer
